EXHIBIT 99.2 GENENTECH, INC. CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share amounts) (Unaudited) Three Months Year Ended December 31, Ended December 31, 2007 2006 2007 2006 Revenues: Product sales $ 2,349 $ 2,244 $ 9,443 $ 7,640 Royalties 558 389 1,984 1,354 Contract revenue 63 81 297 290 Total operating revenues 2,970 2,714 11,724 9,284 Costs and expenses: Cost of sales (includes employee stock-based compensation expense: three months–2007–$22; 2006–$0; full year–2007–$71; 2006–$0) 344 338 1,571 1,181 Research and development (includes employee stock-based compensation expense: three months–2007–$39; 2006–$38; full year–2007–$153; 2006–$140) 618 555 2,446 1,773 Marketing, general and administrative (includes employee stock-based compensation expense: three months–2007–$42; 2006–$45; full year–2007–$179; 2006–$169) 692 600 2,256 2,014 Collaboration profit sharing 275 270 1,080 1,005 In-process research and development(1) - - 77 - Gain on acquisition(1) - - (121 ) - Recurring charges related to redemption and acquisition 43 26 132 105 Special items: litigation-related 14 14 54 54 Total costs and expenses 1,986 1,803 7,495 6,132 Operating income 984 911 4,229 3,152 Other income (expense): Interest and other income, net(2) 40 77 273 325 Interest expense (22 ) (18 ) (76 ) (74 ) Total other income, net 18 59 197 251 Income before taxes 1,002 970 4,426 3,403 Income tax provision 370 376 1,657 1,290 Net income $ 632 $ 594 $ 2,769 $ 2,113 Earnings per share: Basic $ 0.60 $ 0.56 $ 2.63 $ 2.01 Diluted $ 0.59 $ 0.55 $ 2.59 $ 1.97 Weighted average shares used to compute earnings per share: Basic 1,053 1,054 1,053 1,053 Diluted 1,068 1,072 1,069 1,073 (1) Represents one-time items related to our acquisition of Tanox, Inc. in the third quarter of 2007. (2) "Interest and other income, net" includes interest income, net realized gains from the sale of certain biotechnology equity securities and write-downs for other-than-temporary impairments in the fair value of certain debt and biotechnology equity securities.For further detail, refer to our web site at www.gene.com. GENENTECH, INC. SELECTED CONSOLIDATED FINANCIAL DATA (In millions) (Unaudited) December 31, December 31, 2007 2006 Selected consolidated balance sheet data: Cash, cash equivalents and short-term investments $ 3,975 $ 2,493 Accounts receivable - product sales, net 847 965 Accounts receivable - royalties, net 620 453 Accounts receivable - other, net 299 248 Inventories 1,493 1,178 Long-term marketable debt and equity securities 2,090 1,832 Property, plant and equipment, net 4,986 4,173 Goodwill 1,577 1,315 Other intangible assets 1,168 476 Other long-term assets 366 1,342 Total assets 18,940 14,842 Total current liabilities(1) 3,918 2,010 Long-term debt(2) 2,402 2,204 Total liabilities 7,035 5,364 Total stockholders' equity 11,905 9,478 YearEnded December 31, 2007 2006 Selected consolidated cash flow data: Capital expenditures(2) $ 977 $ 1,214 Total depreciation and amortization expense 492 407 (1) Certain reclassifications have been made at December 31, 2006 to conform to the December 31, 2007 presentation. (2) Capital expenditures exclude approximately $203 million at December 31, 2007 and $104 million at December 31, 2006 in capitalized costs related to our accounting for construction projects for which we are considered to be the owner during the construction period. We have recognized related amounts as a construction financing obligation in long-term debt.The balances in long-term debt related to the construction financing obligation are $399 million at December 31, 2007 and $216 million at December 31, 2006.
